 
Exhibit 10.1
 
SECURED PROMISSORY NOTE
 

$97,545,410.00  December 18, 2015

 
 
FOR VALUE RECEIVED, Energy 11 Operating Company, LLC, a Delaware limited
liability company (“Borrower”), with a mailing address of 5815 N. Western
Avenue,  Oklahoma City, Oklahoma 73118, hereby promises to pay to the order of
Kaiser-Francis Management Company, L.L.C., as agent on behalf of all Secured
Persons under the Mortgage (as those terms are defined herein), with a mailing
address of 6733 South Yale Avenue, Tulsa, OK 74136 (together with its successors
and assigns, collectively, the “Agent”), the principal sum of Ninety Seven
Million Five Hundred Forty Five Thousand Four Hundred Ten and No/100 Dollars
($97,545,410.00) as the same may be increased as expressly provided herein, or
such lesser amount as is provided for herein, in legal and lawful money of the
United States of America. Unless sooner paid and satisfied as provided herein,
the outstanding principal balance of this Note and all accrued and unpaid
interest thereon shall be due and payable on September 30, 2016 or such earlier
date on which the amounts evidenced by this Secured Promissory Note (this
“Note”) are accelerated as provided herein or in the Collateral Documents, as
defined herein (the “Maturity Date”), subject to extension as provided below.
 
Subject to Borrower’s strict compliance with the conditions set forth below,
Borrower shall have the right to extend the Maturity Date to March 31, 2017.
Borrower’s right to extend the Maturity Date is subject to the satisfaction of
the following conditions: (i) Borrower shall deliver to Lender with written
notice of the election to the extend the Maturity Date no later than September
1, 2016, (ii) Borrower shall pay to Lender, via wire transfer of immediately
available funds, an extension fee equal to One-Half of One Percent (0.5%) of the
outstanding principal balance owing under this Note as of September 30, 2016,
which fee shall be received by Lender no later than September 30, 2016, (iii)
during the extension period and until the Note is indefeasibly paid in full, in
cash, the interest rate on the outstanding principal amount of this Note shall
bear interest at the fixed rate of 7.0% per annum (as the same may be increased
to the Default Rate (as defined herein) as provided herein), (iv) the
outstanding principal amount of the Note as of September 1, 2016 shall not be in
excess of $60,000,000.00, and (v) both at the time of the delivery of the
extension notice and as of September 30, 2016, no Event of Default shall exist
under this Note or any Collateral Document (other than the McClendon Guarantee
(as defined in the Purchase Agreement)). In the event any of the above
conditions shall not be satisfied as and when required, the Borrower’s right to
extend the Maturity Date as provided above shall terminate and be null and void
and of no further force and effect.
 
The face amount and indebtedness evidenced by this Note is subject to increase
in the event the Borrower elects to make the Earn-Out Repurchase Payment and to
add such amount to the outstanding principal balance of this Note, as more
particularly set forth in the Purchase Agreement).  Upon the Buyer’s election as
provided above, the then outstanding principal balance of this Note shall be
automatically increased by the amount of the Earn-Out Repurchase Payment, such
amount shall constitute an unconditional obligation of the Borrower hereunder
and additional indebtedness evidenced by this Note and the Earn-Out Repurchase
Payment shall be subject to all terms, provisions and conditions of this Note.
The Agent shall maintain and, upon Borrower’s request or at the option of Agent
send, a register which sets forth the amounts outstanding under this Note and
such register shall be conclusive and binding on Borrower absent manifest error.
 
 
1

--------------------------------------------------------------------------------

 
 
The entire outstanding principal amount of this Note (as the same may be
increased as expressly provided herein) shall bear interest at the fixed rate of
5.0% per annum; provided, however that in no event shall the rate of interest to
be paid on the unpaid principal balance of this Note be more than the maximum
legal rate allowed by applicable law. After the occurrence of an Event of
Default (as defined herein), principal shall bear interest from and including
the date of such default until paid in full at a rate per annum equal to the
Default Rate, such interest to be payable on demand. In addition to the interest
and principal payments required under this Note, and in the event that Borrower
has not fully repaid all amounts outstanding under this Note on or before June
30, 2016, Borrower shall pay to Agent (for the benefit of the Secured Persons) a
deferred origination fee in an amount equal to Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00).  Such deferred origination fee shall be paid to
Agent on June 30, 2016 and shall be deemed to be fully earned as of the date of
this Note.
 
Borrower shall make payments of interest beginning December 31, 2015, and
continuing on the last day of each calendar month thereafter until the Maturity
Date. In addition to interest payments on the outstanding principal balance of
this Note, Borrower shall make mandatory principal payments to the Agent (for
the benefit of the Secured Persons) in the amount of the Net Equity Proceeds
Amount (as hereinafter defined) on each of (i) December 31, 2015, (ii) January
29, 2016, (iii) February 26, 2016, (iv) March 25, 2016, (v) April 29, 2016, (vi)
May 27, 2016, (vi) June 24, 2016, (vii) July 29, 2016, (viii) August 26, 2016
and (ix) on the last Friday of each calendar month thereafter until the Maturity
Date (each such date a “Mandatory Repayment Date”).  Concurrently with the
payment of each Net Equity Proceeds Amount, Borrower shall deliver to Agent a
certificate of the chief financial officer or other financial officer of
Borrower in substantially the form of Exhibit A attached hereto (i) certifying
as to whether an Event of Default has occurred and, if an Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, and (ii) setting forth the gross amount of the Net
Equity Proceeds received by Borrower during such measurement period in
reasonable detail as well as a reasonably detailed calculation of the Net Equity
Proceeds Amount for such period.
 
For purposes of this Note, the following terms shall have the meanings set forth
below:
 
“Asset Sale” means any sale, transfer, assignment, conveyance or other
disposition by Borrower to any Person (as defined in the Mortgage), including by
way of redemption by such Person, of any Mortgaged Property (including, without
limitation, any capital stock or other securities of, or equity interests in,
another Person).
 
“Net Equity Proceeds Amount” shall mean (i) 75% of all Net Equity Proceeds
received by or on behalf of Borrower during the period from the first day of
each such calendar month until the day immediately preceding such Mandatory
Repayment Date until such time as the outstanding principal balance of this Note
shall equal no more than $60,000,000 and (ii) thereafter, 50% of all Net Equity
Proceeds received by or on behalf of Borrower during the period from the first
day of each such calendar month until the day immediately preceding such
Mandatory Repayment Date.  For purposes of illustration only, with respect to
the mandatory principal payment due on April 29, 2016, all Net Equity Proceeds
received from April 1, 2016 through April 28, 2016 shall be included in the
calculation of Net Equity Proceeds Amount for the month of April, 2016.
 
“Net Equity Proceeds” means for any issuance of equity interests of or capital
or other equity contribution or commitment to Borrower, the gross cash proceeds
from such issuance of equity interests or capital or equity contribution or
commitment, net of customary brokerage fees actually paid by Borrower in
connection therewith but in no event shall such brokerage fees exceed the
commissions paid to such brokers as of the date of this Note.
 
 
2

--------------------------------------------------------------------------------

 
 
“Net Sale Proceeds” means for any sale or other disposition of Mortgaged
Property (as defined in the Mortgage) pursuant to an Asset Sale, the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such Asset Sale, net of (a) reasonable transaction costs
(including, without limitation, customary selling commissions, reasonable legal,
advisory and other fees and expenses (including title and recording expenses),
and transfer taxes arising therefrom), and (b) the amount of all reserves
required to be maintained by Borrower in accordance with GAAP and all purchase
price hold-backs for any potential indemnity obligations that may be required to
be made by Borrower of as a result of such Asset Sale; provided, however, (i)
that such gross proceeds shall not include any portion of such gross cash
proceeds which Borrower determines in good faith should be reserved for
post-closing adjustments (which shall be certified by Borrower to the Agent upon
its request), it being understood and agreed that on the day that all such
post-closing adjustments have been determined, the amount (if any) by which the
reserved amount in respect of such Asset Sale exceeds the actual post-closing
adjustments payable by Borrower shall constitute Net Sale Proceeds on such date
received by Borrower from such Asset Sale, and (ii) at such time as the Borrower
is no longer required to maintain any indemnity reserves in accordance with GAAP
or any purchase price hold-back as a result of any Asset Sale, the amount (if
any) by which such reserved amount in respect of such Asset Sale exceeds the
actual amount of indemnity payments made by Borrower for which such reserves
were required to be maintained in respect of such Asset Sale shall constitute
Net Sale Proceeds at such time.
 
If the Borrower receives any cash proceeds from any Asset Sale, no later than
three (3) business days following receipt an amount equal to 100% of the Net
Sale Proceeds therefrom shall be paid by Borrower to the Agent (for the benefit
of the Secured Persons) and applied on such date (as and when received), but
with respect to Net Sale Proceeds finally determined to be an excess reserved
amount with respect to post-closing adjustments payable by Borrower no later
than three (3) business days following such determination, as a mandatory
repayment against the outstanding principal balance of this Note.
 
On the Maturity Date, Borrower shall pay to Agent for the benefit of all Secured
Persons: (a) all accrued and unpaid interest and accrued and unpaid fees and (b)
a lump sum principal payment in the amount of (y) $97,545,410.00 (as the same
may be increased as expressly provided herein), less (z) any prepayments of
principal prior to the Maturity Date actually made by Borrower in good funds.
All payments hereunder shall be made in lawful money of the United States and in
immediately available funds.
 
The payment of this Note is secured by a Mortgage, Fixture Filing, Assignment of
As-Extracted Collateral, Security Agreement and Financing Statement dated the
date hereof between Borrower and Agent (the “Mortgage”) and a UCC Financing
Statement against the Mortgaged Property, as defined in the Mortgage (the “UCC
Financing Statement”). “Collateral Documents” means, collectively, (a) the
Mortgage, (b) the UCC Financing Statement and (c) the Loan Documents, as defined
in the Mortgage. “Secured Persons” has the meaning set forth in the
Mortgage.  Each capitalized term used in this Note and not defined in this Note
shall have the meaning assigned such term in the Mortgage.
 
All payments shall be made to Agent, for the benefit of the Secured Persons, by
wire transfer of readily available funds to the following account:
 
ACCOUNT NAME:
Kaiser-Francis Management Company
F/B/O:
Kaiser-Francis Management Company
ACCOUNT NUMBER:
xxxxxxxxx
ABA NUMBER:
xxxxxxxxxxxx
BANK NAME:
xxxxxxxxxxxxxxxx

 
 
3

--------------------------------------------------------------------------------

 
 
Upon written notice by Agent to Borrower, Borrower shall thereafter make all
payments due under this Note to such alternate (singular) account as specified
by Agent in such written notice.


Borrower may prepay the principal of this Note in whole or in part at any time,
without premium or penalty.
 
Interest under this Note is compounded annually and calculated on a 365-day
factor applied on a 365-day year or a 366-day year, in the event that the year
is a leap year, on the unpaid principal to the date of the payment; provided,
however, that in the event the interest rate reaches the maximum rate allowed by
applicable law, said maximum legal rate shall be computed on a full calendar
year 365/365 days basis or on a 366/366 days basis, in the event that the year
is a leap year. The interest charged and herein contracted for will not exceed
the maximum rate allowed by law.
 
Matured unpaid amounts shall bear interest computed on a full calendar year
365/365 days basis, or on a 366/366 days basis in the event that the year is a
leap year, at a rate of interest equal to the lesser of ten percent per annum
(10%) or the highest legal rate of interest allowed by Oklahoma law (the
“Default Rate”).
 
Any notice required or delivered to the parties shall be deemed delivered when
personally delivered, or if mailed, three (3) business days after deposit in the
United States mail, certified or registered mail, return receipt requested, or
if sent by national overnight courier, on the next business day after deposit
with such courier, and addressed to the applicable party at the address set
forth opposite such party’s name in the first paragraph of this Note, which
address such Party may at any time change by delivering written notice to the
other party in the manner set forth above. For purposes of this Note, “business
days” means any day that is not a Saturday, Sunday or other day on which
commercial banks in Tulsa, Oklahoma are authorized or required by law to remain
closed.  With respect to any notice sent to Borrower, such notice shall be sent
to the attention of Anthony F. Keating, III, Co-Chief Operating Officer, and
shall be copied to Zachary M. Garsek, Barlow Garsek & Simon, LLP, 920 Foch
Street, Fort Worth, Texas 76107.
 
Borrower shall pay all outstanding unpaid principal and all accrued and unpaid
interest that remain due and owing, on the Maturity Date.
 
If all or a part of the indebtedness represented by this Note is collected at
law or in equity or in bankruptcy, receivership or other court proceedings or if
this Note is placed in the hands of attorneys for collection after default, the
Borrower and any endorser or guarantor hereof shall pay to the holder hereof, in
addition to the principal and interest due and payable hereon, all attorneys’
fees, court costs and other collection fees and expenses reasonably incurred by
the Agent.
 
Borrower and any endorser or guarantor hereof hereby waive presentment for
payment, demand, notice of nonpayment, protest and notice of protest with
respect to any payment hereunder.  No delay on the part of the holder hereof in
exercising any rights hereunder shall operate as a waiver of such rights.
 
 
4

--------------------------------------------------------------------------------

 
 
This Note and the indebtedness evidenced hereby shall be construed and enforced
in accordance with and governed by the laws of the State of Oklahoma. To the
maximum extent not prohibited by applicable law, each of Agent (on behalf of
itself and the Secured Persons, and by acceptance of this Note) and Borrower
hereby irrevocably: (i) submits to the jurisdiction of any Oklahoma state or
United States federal court sitting in or serving Tulsa, Oklahoma over any
action or proceeding arising out of this Note; (ii) agrees that all claims in
respect of such action or proceeding may be held and determined in such Oklahoma
state or federal court; (iii) agrees that any action or proceeding brought
against the Agent or Borrower may be brought only in an Oklahoma state or United
States federal court sitting in or serving Tulsa, Oklahoma; (iv) consents to the
service of process in any such action or proceeding in either of said courts by
mailing thereof by Agent or Borrower by registered or certified mail, postage
prepaid, to the Borrower or Agent, respectively, at its address specified for
notices to be given under this Note; and (v) waives any defense on the basis of
an inconvenient forum. Agent (on behalf of itself and the Secured Persons, and
by acceptance of this Note) and Borrower agree that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit or proceeding in such state and hereby waive any defense on
the basis of an inconvenient forum.  BORROWER AND AGENT EACH WAIVE THE RIGHT TO
A JURY TRIAL.
 
This Note is non-assumable by any successor to or assignee of Borrower without
the prior approval in writing of the Agent.  In the event Agent shall so approve
such assumption, the terms of this Note shall be binding upon Borrower’s
successors and assigns.  The terms of this Note shall inure to the benefit of
Agent and its successors and assigns.
 
Borrower represents and warrants to the Agent, as of the date hereof, that:
 
(a)           this Note and the Collateral Documents constitute the legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with their terms, except as the enforcement hereof and thereof may be
limited by bankruptcy, insolvency, or other similar laws affecting the
enforcement of creditors' rights generally and subject to the applicability of
general principles of equity;
 
(b)           the execution, delivery and performance by the Borrower of this
Note and the Collateral Documents and all other documents contemplated hereby or
thereby do not and will not (i) conflict with or constitute a breach of, or
default under, or require any consent under, or result in the creation of any
lien, charge or encumbrance upon the property or assets of the Borrower pursuant
to any other agreement or instrument to which the Borrower is a party or is
bound or by which its properties may be bound or affected; or (ii) violate any
provision of any law, rule, regulation (including, without limitation,
Regulation U of the Federal Reserve Board), order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to the
Borrower;
 
(c)           no consent, approval or authorization of, or registration,
declaration or filing with, any governmental authority or other person or entity
is required as a condition to or in connection with the due and valid execution,
delivery and performance by the Borrower of this Note and the Collateral
Documents;
 
(d)           there are no actions, suits, investigations or proceedings pending
or, to the best of the Borrower’s knowledge, threatened (in writing) against
Borrower at law, in equity, in arbitration or by or before any other authority
involving or affecting: (i) the Borrower that, if adversely determined, are
likely to have a material adverse effect on the financial condition of the
Borrower; (ii) any material part of the assets or properties of the Borrower
except as may be pending or threatened, as of the closing date under the
Purchase Agreement (as defined below), with respect to the Properties and/or the
Target (as those terms are defined in the Purchase Agreement); or (iii) any of
the transactions contemplated in this Note and the Collateral Documents.  There
are currently no material judgments entered against the Borrower and the
Borrower is not in default with respect to any judgment, writ, injunction,
order, decree or consent of any court or other judicial authority (other than
any judgment, writ, injunction, order, decree or consent existing as of the
closing under the Purchase Agreement with respect to any of the Properties
and/or the Target), which default is likely to have or has had a material
adverse effect on the financial condition of the Borrower; and
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           in the event that the Borrower is a partnership, limited liability
partnership, corporation or limited liability company, the Borrower also
represents and warrants that it is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, and has all requisite power and authority to execute, deliver and
perform its obligations under this Note and the Collateral Documents.
 
If any one or more of the following events shall occur (each an "Event of
Default"):
 
(a)           the Borrower shall fail to pay the principal of, or interest on,
this Note, or any other amount payable under this Note or any other Collateral
Document, as and when due and payable and such failure shall continue unremedied
for a period of three (3) business days after the date due, provided, no such
cure period shall be applicable to any principal and/or interest due on this
Note on the Maturity Date;
 
(b)           any representation or warranty made or deemed made by the Borrower
in this Note or in any other Collateral Document, shall prove to have been
incorrect in any material respect when made;
 
(c)           other than with respect to an event under clauses (a) and (b)
above, the Borrower shall fail to perform or observe in any material respect any
term, covenant or agreement on its part to be performed or observed contained in
any other Collateral Document and such failure shall continue unremedied for a
period of thirty (30) days after written notice to the Borrower;
 
(d)           the Borrower shall fail to pay when due any of its indebtedness
for borrowed money or any interest or premium thereon when due (whether by
scheduled maturity, acceleration, demand or otherwise) and the effect of such
default is to accelerate the maturity of any such indebtedness or to permit the
holder or holders thereof, or any trustee or agent for such holders, to cause
such indebtedness to become due and payable prior to its expressed maturity;
 
(e)           the Borrower : (i) shall generally not, or be unable to, or shall
admit in writing its inability to, pay its debts as its debts become due; (ii)
shall make an assignment for the benefit of creditors, or petition or apply to
any tribunal for the appointment of a custodian, receiver or trustee for its or
a substantial part of its assets; (iii) shall commence any proceeding under any
law relating to bankruptcy, reorganization, arrangement, readjustment of debt,
dissolution or liquidation; (iv) shall have had any such petition filed, or any
such proceeding shall have been commenced against it, in which an adjudication
is made or order for relief is entered or which remains undismissed for a period
of 60 days; (v) shall have had a receiver, custodian or trustee appointed for
all or a substantial part of its property which appointment remains undismissed
for a period of 60 days; or (vi) takes any action effectuating, approving or
consenting to any of the events described in clauses (i) through (v);
 
 
6

--------------------------------------------------------------------------------

 
 
(f)            the Borrower shall dissolve or for any reason cease to be in
existence or if a Change of Control occurs.  For purposes hereof, a “Change of
Control” shall mean (i) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any individual, entity or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of any
equity interest in Borrower representing more than 50% of the aggregate ordinary
voting power; or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of Borrower by persons who were neither (i)
nominated by the board of directors of Borrower nor (ii) appointed by directors
so nominated.  For purposes hereof, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity, whether through the ability to exercise voting power, by
contract or otherwise.  "Controlling" and "Controlled" have meanings correlative
thereto;
 
(g)           any judgment, settlement, decree or order, or series of judgments,
settlements, decrees or orders rendered against or entered into by the Borrower
requiring the Borrower, to pay money in an amount in excess of $1,000,000, to
the extent such judgment(s), settlement(s), decree(s) or order(s) shall continue
unsatisfied and in effect for a period of ninety (90) consecutive days without
being vacated, discharged, satisfied, or stayed or bonded pending appeal;
 
(h)           there shall occur any material adverse change in, or material
adverse effect on, or material impairment of (i) the validity or enforceability
of this Note or any Collateral Document or (ii) the rights and remedies or
benefits available to Lender under this Note or any Collateral Document,
provided, for purposes of clarification, a material adverse change with respect
to the McClendon Guarantee or the financial condition, operations or
circumstances of Aubrey K. McClendon shall not constitute a default of this
clause (h); or
 
(i)            the Borrower (x) creates, incurs or permits to exist any debt
secured by a Lien, security interest, or charge upon the Mortgaged Property or
the Collateral (other than a Permitted Lien), other than debt hereunder, or (y)
enters into or assumes any contract or agreement (other than this Note and the
other Collateral Documents, the Purchase Agreement and other Transaction
Documents, and the Leases and the Basic Documents as those two terms are defined
in the Purchase Agreement) (1) which imposes, creates or results in any Lien,
security interest, charge, restriction or negative pledge upon or with respect
to the Mortgaged Property or the Collateral (other than a Permitted Lien), or
(2) which in any way prohibits or restricts (a) the granting, conveying,
creation, imposition, foreclosure or enforcement of any Lien on the Mortgaged
Property or the Collateral in favor of the Agent and the Secured Persons
(including, without limitation, the appointment by the Agent of a receiver with
respect to the Mortgaged Property or the Collateral) as provided in the Mortgage
or prohibits or restricts Agent’s ability to realize or pursue any remedy or
right available to Agent; or (b) Borrower (directly or indirectly) from
transferring, selling or disposing of any Mortgaged Property or any Collateral,
whether in connection with any foreclosure, deed-in-lieu, enforcement action or
otherwise, or which requires the consent of other Persons (excluding any “soft”
consent not to be unreasonably withheld) in connection therewith or in
connection with any other conveyance or transfer of the Mortgaged Property or
the Collateral (or any portion thereof);
 
THEN, the Agent may, by written notice to the Borrower, declare the unpaid
principal amount of this Note, accrued interest thereon and all other amounts
payable under this Note due and payable whereupon the same shall become and be
forthwith due and payable without presentment, demand, protest, notice of
acceleration or intention to accelerate or further notice of any kind, all of
which are hereby expressly waived by the Borrower, provided that in the case of
an Event of Default described in clause (e) above, the unpaid principal amount
of this Note, accrued interest and other amounts payable under this Note shall
be immediately due and payable. Failure of Agent to exercise any such right or
remedy shall not constitute a waiver of Agent’s right to exercise any right or
remedy Agent may have under this Note, the other Collateral Document, at law or
in equity.
 
 
7

--------------------------------------------------------------------------------

 
 
If any payment of principal or interest on this Note becomes due on a day that
is not a business day (other than with respect to the Maturity Date), such
payment will be made on the next succeeding business day and such extension of
time will in such case be included in computing interest in connection with such
payment.
 
RIGHT OF SET OFF / RIGHT OF OFFSET: Notwithstanding any provision in this Note
to the contrary, Borrower may, at any time and from time to time at its sole
discretion with notice to Agent, to the fullest extent permitted by law, set off
and apply any amounts for indemnity or other payments from the Sellers, subject
to the terms, provisions and restrictions set forth in Section 2.10 of the
Purchase Agreement, to or for the credit of the account of Borrower or any Buyer
Indemnitee (as defined in that certain Interest Purchase Agreement dated
September 15, 2015 by and among Borrower, Kaiser-Whiting, LLC and various named
selling parties thereto (such agreement as has been and may from time to time be
amended, modified or supplemented, the “Purchase Agreement”)), against any
principal, interest or other amounts then outstanding under this Note or any
other amount that may become due and payable hereunder.  The terms of Section
2.10 of the Purchase Agreement are hereby incorporated by reference into this
Note.
 
The rights of the Agent and Secured Persons under this Note shall be freely
assignable by Agent (on behalf of itself and the Secured Persons) whether for
collateral or security purposes or otherwise.
 
BORROWER ACKNOWLEDGES EXECUTION OF THIS NOTE AND HAVING READ ALL OF ITS
PROVISIONS AND BORROWER AGREES TO ITS TERMS.
 
THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
[Signature Page Attached]
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
THIS SECURED PROMISSORY NOTE is dated and executed as of the date indicated on
the first page.
 
 
BORROWER:
 
ENERGY 11 OPERATING COMPANY, LLC
 
By: /s/ Anthony F. Keating, III
Name: Anthony F. Keating, III
Title:   Co-Chief Operating Officer
 
 
 
 
 
Signature Page
Secured Promissory Note

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
COMPLIANCE CERTIFICATE
 
The undersigned certifies that he/she is a financial officer of the Borrower
named below (the Borrower is referred to herein as the “Company”), and DOES
HEREBY FURTHER CERTIFY on behalf of the Company that:
 
1.           He/she has reviewed the terms of that certain Secured Promissory
Note dated as of December ___, 2015, by and between the Company and
Kaiser-Francis Management Company, L.L.C., as agent on behalf of all Secured
Persons under the Mortgage (the “Agent”) (as amended, supplemented or modified
from time to time, the “Note”), including but without limitation the provisions
regarding the Company’s obligation to pay to the Agent (for the benefit of the
Secured Persons) Net Equity Proceeds Amounts as and when due, and has made, or
has caused to be made by employees or agents under his/her supervision, a
detailed review of the transactions and conditions of the Company. Capitalized
terms not defined herein are defined in the Note;
 
2.           The examinations described in paragraph 1 did not disclose, and
he/she has no knowledge of, the existence of any condition or event which
constitutes an Event of Default during or at the end of the applicable Mandatory
Repayment Date or as of the date of this Compliance Certificate, except as set
forth below; and
 
3.           Schedule I attached hereto sets forth financial data and
computations evidencing the gross amount of the Net Equity Proceeds received by
the Company during the applicable measurement period to which this Compliance
Certificate applies in reasonable detail together with the Company’s reasonably
detailed calculation of the Net Equity Proceeds Amount for such period, all of
which data and computations are true, complete and correct.
 
Described below are the exceptions, if any, to paragraph 2 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:
 



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 
 
 

--------------------------------------------------------------------------------

 
 
The foregoing certifications, together with the computations set forth in
Schedule I attached hereto, are made and delivered this ___ day of __________,
20__.
 
BORROWER:
 
 
ENERGY 11 OPERATING COMPANY, LLC
 
By: __________________________________
Name: ________________________________
Title:   ________________________________
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 